                 Case 20-12841-MFW                 Doc 641        Filed 01/12/21         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re                                                        Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                           Case No. 20-12841 (MFW)

                            Debtors.                         (Jointly Administered)
                                                             Objection Deadline: January 19, 2021, at 12:00 p.m. (ET)
                                                             Hearing Date: January 20, 2021, at 10:30 a.m. (ET)

      NOTICE OF HEARING ON DEBTORS’ MOTION FOR ENTRY OF AN ORDER
    (I) FIXING DEADLINES FOR FILING PROOFS OF CLAIM AND (II) APPROVING
                 THE FORM AND MANNER OF NOTICE THEREOF

         PLEASE TAKE NOTICE that on January 11, 2021, the above-captioned debtors and

debtors-in-possession filed the Debtors’ Motion for Entry of an Order (I) Fixing Deadlines for

Filing Proofs of Claim and (II) Approving the Form and Manner of Notice Thereof [Docket

No. 622] (the “Bar Date Motion”) and the Debtors’ Motion to Shorten Notice Period for

Debtors’ Motion for Entry of an Order (I) Fixing Deadlines for Filing Proofs of Claim and

(II) Approving the Form and Manner of Notice Thereof [Docket No. 623].

         PLEASE TAKE FURTHER NOTICE that on January 12, 2021, the Court entered the

Order Shortening Notice Period for Debtors’ Motion for Entry of an Order (I) Fixing Deadlines

for Filing Proofs of Claim and (II) Approving the Form and Manner of Notice Thereof [Docket

No. 638].




1
     The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
     of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
     federal tax identification numbers is not provided herein. A complete list of such information may be obtained
     on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
     debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield
     Beach, FL 33442.




ACTIVE 54662602v1
             Case 20-12841-MFW        Doc 641      Filed 01/12/21   Page 2 of 2




       PLEASE TAKE FURTHER NOTICE that any responses or objections to approval of

the Bar Date Motion must be in writing, filed with the Clerk of the Bankruptcy Court, 824

Market Street, 3rd Floor, Wilmington, Delaware 19801, on or before January 19, 2021 at 12:00

p.m. (prevailing Eastern Time), and served upon the undersigned counsel for the Debtors.

       PLEASE TAKE FURTHER NOTICE that the hearing on the Bar Date Motion will

be held on January 20, 2021 at 10:30 a.m. (prevailing Eastern Time).


                                           GREENBERG TRAURIG, LLP
Dated: January 12, 2021
                                           /s/ Dennis A. Meloro
                                           Dennis A. Meloro (DE Bar No. 4435)
                                           1007 North Orange Street, Suite 1200
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 661-7000
                                           Facsimile (302) 661-7360
                                           Email: melorod@gtlaw.com

                                           -and-

                                           Nancy A. Peterman (admitted pro hac vice)
                                           Eric Howe (admitted pro hac vice)
                                           Nicholas E. Ballen (admitted pro hac vice)
                                           77 West Wacker Dr., Suite 3100
                                           Chicago, Illinois 60601
                                           Telephone: (312) 456-8410
                                           Facsimile: (312) 456-8435
                                           Email: petermann@gtlaw.com
                                                   howee@gtlaw.com
                                                   ballenn@gtlaw.com

                                           Counsel for the Debtors and
                                           Debtors in Possession
